Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7:
(i) It would appear that “the reference signal” lacks claim antecedent basis.  It is unclear whether “the reference signal” is referring to the previously recited “a sounding reference signal”, or to another signal altogether.


Response to Arguments
Applicant’s arguments directed to the Section 103 rejections have been considered but are not persuasive.  Applicant argues:
“Therefore, it is impossible for the one of ordinary skilled in the art to combine Krishnan which strictly fixes the temporal position and the time period of the pilot signal and Cudak which flexibly determines the temporal position and the time period of the reference signal.”
With all due respect, this is unpersuasive.  As set forth below in the rejection, Cudak is being cited for the sole teaching of an SRS; it is not being cited for any other teachings such as frame structure.  Cudak’s SRS and Krishnan’s pilot signal both being purely informational/data elements, a PHOSITA would have found it obvious to incorporate/substitute/insert Cudak’s SRS in Krisnan’s pilot signal resources to reject the claim.  Applicant’s argument referencing Cudak’s feature of allegedly dynamically allocating time resources, in contrast to Krishnan’s allegedly “fixed” allocation of time resources, is not persuasive because the rejection does not require a combination or incorporation of Cudak’s allegedly dynamic allocation scheme with Krishnan’s The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to Applicant’s comments/arguments directed to claim 5, please see rejection below, which sets forth how the cited teachings are specifically applied, which is believed to address Applicant’s comments.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7U.S. Patent Publication No. 2004/0081123 A1 to Krishnan et al., in view of U.S. Patent Publication No. 7,643,832 B2 to Cudak et al.
As to claim 2, Krishnan discloses A data communication method of performing transmission and reception of data between a mobile terminal and a base station, the method comprising: 
performing, by the mobile terminal, a reference signal transmission process of transmitting a reference signal used for performing measurement to the base station (paragraphs 42-43, disclosing “pilots”, i.e., “reference signals”, “on the uplink by the terminals to allow the access point to estimate the uplink channel”; further see paragraphs 96-97 and Fig. 6, “pilot segment 622”, disclosing “transmitting a reference signal used for performing measurement to the base station”); 
a response signal transmission process of transmitting a response signal to the base station in accordance with a result of reception of the data transmitted from the base station (see paragraphs 96-97 and Fig. 6, disclosing the transmission of “acknowledgement[s]” on the uplink, i.e., the recited “response signal”, teaching this limitation to a PHOSITA); and 
a control process of controlling the response signal transmission process to transmit the response signal by using a resource region other than a resource region for transmission of the reference signal (paragraphs 96-97 and Fig. 6, disclosing that the transmission of pilot signals and the transmission of acknowledgements take place respectively in different “segments” separated from each other in time, e.g., “pilot segment 622” is used for transmission pilots and “signaling segment 624” is used for transmitting acknowledgements, teaching this limitation)
Krishnan does not appear to explicitly disclose a “sounding reference signal”.
Cudak discloses a sounding reference signal (Fig. 2: “sounding reference signal 250”; col. 3, lines 4-39).
As of the date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Cudak, in conjunction with and modifying the teachings of Krishnan, to reject this claim.  It would have been obvious to a PHOSITA to incorporate and/or substitute the “sounding reference signal” disclosed in Cudak, with/for the “pilots” disclosed in Krishna, since both 
AS to claims 3 and 4, please see rejection for claim 2.
As to claim 5, Krishnan and Cudak teach the method as in the parent claim 2. 
Krishnan discloses the control process controls the response signal transmission process to transmit the response signal, at a certain timing, by using a resource region that is different than a resource region for transmission of the reference signal in both a frequency domain and a time domain (paragraphs 42-43, disclosing “pilots”, i.e., “reference signals”; paragraphs 96-97 and Fig. 6, disclosing the transmission of “acknowledgement[s]” on the uplink, i.e., the recited “response signals”; paragraphs 96-97 and Fig. 6, disclosing that the transmission of pilot signals and the transmission of acknowledgements take place respectively in different “segments” separated from each other in time, 
Krishnan does not appear to explicitly disclose a “sounding reference signal”.
Cudak discloses a sounding reference signal (Fig. 2: “sounding reference signal 250”; col. 3, lines 4-39).
AS of the date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Cudak, in conjunction with and modifying the teachings of Krishnan, to reject this claim.  It would have been obvious to a PHOSITA to incorporate and/or substitute the “sounding reference signal” disclosed in Cudak, with/for the “pilots” disclosed in Krishna, since both 
AS to claims 6 and 7, please see rejection for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463